DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This final office action is responsive to Applicants' amendment filed on 11/02/2021.  Claims 1-3, 6-7, 11-12 and 14-15 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 

Applicant argues: 

    PNG
    media_image1.png
    107
    559
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    376
    734
    media_image2.png
    Greyscale

In fact, both SCRs receive current from the anode of diode D7, meaning that they are in parallel with each other. If we take the Office Action's assertion that SCR 360 and SCR 361 are serially connected, then they must be both in series and in parallel, rendering these terms meaningless.
Examiner respectfully disagrees: It should be noted that the strict definition of a series connection requires that the electrical elements chare the same current and at least one terminal in common.  

    PNG
    media_image3.png
    540
    591
    media_image3.png
    Greyscale
 
Simonin’s SCR 360 and SCR 361 aren’t in parallel, because a parallel connection requires electrical elements to have 2 terminals in common and have the same voltage.  Rather SCR 360 and SCR 361 are serially connected per applicant’s definition of serially connected, since SCR 360 and SCR 361 share one terminal in common.  Applicant’s fig 1 replicated above shows that first solid state switch above does not share the same current as the second solid state switch below, thus, first solid state switch and second solid state switch when claimed as serially connected is interpreted as requiring one terminal in common.  For these reason the drawings presented are not consistent with applicant’s definition of series provided in remarks dated 11/02/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 11-12 and 14-15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simonin (20140268434)
Regarding claim 1. Simonin teaches an electrical wiring device [fig 4A-4B], comprising: 
a fault protection circuit [U1] configured to provide a fault detection signal [output of 7] in response to detecting at least one type of predetermined fault condition [¶45]; 
a circuit interrupter [315] configured to couple a plurality of line terminals [i.e. Line Hot/Neutral] and a plurality of load terminals in a reset state [i.e. implicit in ¶35], 
and to decouple the plurality of line terminals and the plurality of load terminals in a tripped state [disconnect Load H/N, state in ¶51]; 
a first solid-state switch [360] electrically coupled to receive the fault detection signal at a first gate [i.e. control gate], the first solid-state switch turning ON in response to receiving the fault detection signal at the first gate [¶51]; 
a solenoid electrically coupled to the first solid-state switch [363], such that the solenoid energizes when the first solid-state switch turns ON [when 360 is ON is energize 363], the solenoid, 
[¶51]; 
and a second solid-state switch [361 is connected to 360] serially connected with the first solid-state switch and the solenoid, 
wherein the second solid-state switch is turned OFF when the circuit interrupter is in the tripped state [¶65, 361 is OFF during a tripped state, since 361 is ON to reach tripped state], 
such that the solenoid is prevented from being energized [implicit in ¶63 361 when ON, energize 362, thus implying the opposite happens when 361 is OFF].  

Regarding claim 2. Simonin teaches the electrical wiring device of claim 1, wherein the second solid-state switch includes a second gate [control gate of 361], wherein the second solid-state switch receives a gate signal [in this case voltage from terminal K of 360], such that the second solid-state switch is ON, when the circuit interrupter is in the reset state [361 is ON when attempting a tripped state, thus, implying circuit is in a reset state, i.e. when 315 supply power to loads], wherein the second solid-state switch does not receive the gate signal, such that the second solid-state switch is OFF, when the circuit interrupter is in the tripped state [¶65, 361 is OFF during a tripped state, since 361 is ON to reach tripped state and see ¶39 “pressing the RESET button results in SCR 361 and SCR 369 also being turned ON”, implying that 361 is OFF during a tripped state].  

[S2] positioned to manage the gate signal input to the second gate of the second solid-state switch [¶40, S2 manages 360 thus indirectly controls 361].
	
Regarding claim 6. Simonin teaches the electrical wiring device of claim 1, wherein the first solid-state switch is a silicon controlled rectifier [see 360 thyristor].   

Regarding claim 7. Simonin teaches the electrical wiring device of claim 1, wherein the second solid-state switch is a silicon controlled rectifier [see 361 thyristor].

Regarding method claims 11-12 and 14-15, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.  

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839